

Exhibit 10.13
 

  Quantum Corporation NOTICE OF GRANT OF STOCK OPTIONS ID: 94-2665054 AND GRANT
AGREEMENT 1650 Technology Dr, Suite 800   San Jose, CA 95110        


    [Name/Address of Optionee] ID:        


I. NOTICE OF GRANT:              Non-Qualified Stock Option Grant Number:  
       Date of Grant:          Stock Option Plan: Nonemployee Director Equity
Incentive Plan        Option Price Per Share: $        Total Price of Shares
Granted: $        Total Number of Shares Granted:          Vesting Commencement
Date:          Term/Expiration Date:      


VESTING SCHEDULE. This option is scheduled to become exercisable (vest) as to
the number of shares and on the dates shown in the grant summary. On any
scheduled vesting date, vesting actually will occur only if you remain a
Director through the scheduled vesting date.
 
The latest date this option will expire is the Expiration Date shown above.
However, if you cease to be a Director before the Expiration Date, this option
may expire sooner. If you cease to be a Director, this option may be exercised
for 36 months after the date you cease to be a Director or for such longer
period as determined by the Committee, but in no event later than the
term/expiration date of the option. Until this option expires, you may exercise
any vested but unexercised Shares.
 
By electronically accepting this option, you and the Company agree that this
option is granted under and governed by the terms and conditions of the Plan and
the Agreement. In particular, you consent that the Company may use and transfer
your personal information as described in paragraph 9 of the Agreement. Optionee
has reviewed the Plan and this Agreement, and all provisions of the Plan and
Agreement. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board and the Committee on questions
relating to the Plan and Agreement.
 
In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department, at Quantum Corporation, 1650 Technology Drive, Suite 800, San Jose,
CA 95110, or at such other address as the Company may hereafter designate in
writing. If you prefer not to electronically sign this Agreement, you may accept
this Agreement by signing a paper copy of the Agreement and delivering it to the
Company’s Stock Administration Department.
 

--------------------------------------------------------------------------------

 

II. Agreement
 
    1. Grant of Option. The Board of the Company hereby grants to the Optionee
named in the Notice of Grant attached as Part I of this Agreement (the
"Optionee"), an option (the “Option") to purchase a number of Shares, set forth
in the Notice of Grant, at the exercise price per share set forth in the Notice
of Grant, (the "Exercise Price"), subject to the terms and conditions of the
Nonemployee Director Equity Incentive Plan (the “Plan"), which is incorporated
herein by reference. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.
 
       This Option is not intended to qualify as an Incentive Stock Option under
Section 422 of the Code.
 
    2. Exercise of Option.
 
       (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Agreement.
 
       (b) Method of Exercise. This Option is exercisable by delivery of
instructions, which shall state the election to exercise the Option, the number
of Shares in respect of which the Option is being exercised (the "Exercised
Shares"), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. Exercise of the shares shall
be performed by any of the following, or a combination thereof, at the election
of the Optionee:
 
          (i) online execution of exercise through Broker internet tool; or
          (ii) delivery of verbal instruction to broker customer service agent,
together with such information as the broker shall require to complete the
transaction.
 
The Option shall be deemed to be exercised upon receipt by the Company of such
fully executed exercise instructions accompanied by such aggregate Exercise
Price.
 
       No Shares shall be issued pursuant to the exercise of this Option unless
(i) a registration statement under the Securities Act of 1933 covering the
Shares is effective, and (ii) such issuance and exercise complies with all
relevant provisions of law and the requirements of any stock exchange or
quotation service upon which the Shares are then listed. Assuming such
compliance, for income tax purposes, the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
 
    3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
 
       (a) cash; or
       (b) check; or
       (c) delivery of properly executed exercise instructions together with
such other documentation as the Board and the broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price; or
       (d) surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an Option, have been owned by the optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender not greater than the aggregate Exercise Price of the Exercised
Shares.
 

--------------------------------------------------------------------------------

 

    4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee, only by the Optionee. The terms of
the Plan and this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.
 
    5. Term of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.
 
    6. Termination Period. If you cease to be a Director, this option may be
exercised for 36 months after the date you cease to be a Director or for such
longer period as determined by the Committee, but in no event later than the
term/expiration date of the option.
 
    7. Tax and Consequences. Some of the federal and state tax consequences
relating to this Option, as of the date of this Option, are set forth below.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THIS OPTION OR DISPOSING OF THE SHARES. INTERNATIONAL OPTIONEES SHOULD CONSULT A
LOCAL TAX ADVISER FOR GUIDELINES AND CONSEQUENCES PERTAINING TO LAWS AND
REGULATIONS OF EXERCISING OPTIONS.
 
       (a) Exercising the Option. If this Option does not qualify as an
Incentive Stock Option, the Optionee may incur regular U.S. federal income tax
and state income tax liability upon exercise. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the fair market value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price.
 
       (b) Disposition of Shares. If the Optionee holds NQ Shares for at least
one year, any amounts realized on disposition of the Shares in excess of the
fair market value of the Shares at the date of exercise will be treated as
long-term capital gain for U.S. federal income tax purposes.
 
    8. Acknowledgments of Optionee. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understand all provisions of
the Plan and Agreement.
 
    9. Data Privacy. All of Optionee’s information that is described or
referenced in this Agreement and the Plan may be used by the Company and its
Subsidiaries and affiliates to administer and manage Optionee’s participation in
the Plan. Optionee understands that he or she may contact the Company’s
international privacy officer if Optionee needs to update or correct any of the
information. The Company will transfer this information to, and store this
information in one or several of its U.S. offices. In addition, if necessary to
administer and manage Optionee’s participation in the Plan, the Company may
transfer to, or share this information with its Subsidiaries and affiliates and
any third party agents acting on the Company’s behalf to provide services to
Optionee, or any other third parties or governmental agencies, as required or
permitted by law. In particular, without limitation, the Company has engaged
eTrade and any entity controlled by, controlling, or under common control with
eTrade (“eTrade’s affiliates”; and together with eTrade collectively “eTrade”)
to provide brokerage services and to help administer the Company’s stock plans.
eTrade is acting primarily as a data processing agent under the Company’s
instructions and directions, but eTrade reserved the right to share Optionee’s
information with eTrade’s affiliates. Except as provided in this paragraph 9 or
as required or permitted by law, the Company will not disclose Optionee’s
information outside the Company without Optionee’s consent.
 
       Unless Optionee notifies Company within 30 days of the grant of the
Option, the Company may use and transfer Optionee’s personal information as
described in this paragraph 9, particularly as it concerns transfers to eTrade.
Optionee understands that participation in the Plan is entirely voluntary and
that his or her denial of consent does not have any adverse effects other than
exclusion from the Plan.
 
    10. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Option granted under the Plan or future
options that may be granted under the Plan by electronic means or to request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and, if
requested, to accept this Option or any future options granted under the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
 

--------------------------------------------------------------------------------

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY HIS OR HER CONTINUING SERVICES AS A DIRECTOR OF
THE COMPANY (NOT THROUGH THE ACT OF BEING APPOINTED AS A DIRECTOR, BEING GRANTED
THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN WHICH IS INCORPORATED
HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF HIS OR HER SERVICES AS A DIRECTOR, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE RIGHT TO TERMINATE HIS OR HER SERVICES AS A DIRECTOR OF THE COMPANY
AT ANY TIME, WITH OR WITHOUT CAUSE.
 

--------------------------------------------------------------------------------